Case 3:19-cv-00477-REP Document 18-1 Filed 10/15/19 Page 1 of 1 PageID# 173



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION


TREVOR FITZGIBBON,                           )
                                             )
              PLAINTIFF                      )
       vs.                                   ) Civil Action No. 3:19-cv-477-REP
                                             )
                                             )
JESSELYN A. RADACK,
                                             )
                                             )
              DEFENDANT                      )
                                             )
                                             )
                                             )

                                   [PROPOSED] ORDER

       This matter came before the Court on Defendant, Jesselyn A. Radack’s (“Radack”) Motion

for Extension of Time to file Answer to Plaintiff’s Amended Complaint.

       Upon consideration of the Motion, and for good cause shown, it is hereby

       ORDERED that the Motion for Extension of Time is hereby GRANTED and Radack shall

file her Answer to Plaintiff’s Amended Complaint on or before October 23, 2019, which shall be

deemed timely filed.



       IT IS SO ORDERED.



       Entered this _________ day of October, 2019.


                                                  __________________________________
                                                  United States District / Magistrate Judge
